Citation Nr: 1704327	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  08-17 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for multiple myeloma, to include as due to exposure to ionizing radiation and/or herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the U.S. Army from August 1976 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2008, the Veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge (i.e., Travel Board hearing). A transcript of that hearing is of record.

In March 2010 and March 2012 the Board remanded the claim for additional development of the record. The claim has since returned to the Board for further consideration.

Moreover, it appears from the record that the Veteran perfected an appeal as to the issue of entitlement to service connection for posttraumatic stress disorder. However, the Board notes that this issue has not yet been certified to the Board, and it is unclear as to whether the RO may be pursuing any additional development or readjudication without certification. Therefore, the issue is not currently before the Board, and no further consideration is necessary at this juncture.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Throughout the entirety of the appeal, the Veteran has asserted that he has multiple myeloma as a result of exposure to high levels of ionizing radiation while stationed in Germany during gas chamber exercises, during nuclear testing, and while working in the motor pool.  More recently he has also contended there was herbicide exposure that may have contributed to the onset of his disorder.

In the present case, it is clear from the available evidence that the Veteran has been diagnosed with multiple myeloma, and that the disease was first manifest many years after service. In addition, the Veteran has advanced argument to the effect that his disorder can be attributed to in-service exposure to ionizing radiation and/or herbicide exposure. Under the circumstances, VA is required to complete the special development outlined in 38 C.F.R. § 3.311 (2015), as well as attempt to verify any herbicide exposure. Because this has not been done to the extent necessary for adjudication of the claim, another remand is required.

Multiple myeloma is recognized as a "radiogenic disease" by regulation. 38 C.F.R. § 3.311(b)(2)(xv) (2015). Under the law, if the evidence establishes that a radiogenic disease first became manifest after service, but was not manifest to a compensable degree within an applicable presumptive period as specified in 38 C.F.R. §§ 3.307 or 3.309 (2015), and it is contended that the disease is a result of exposure to ionizing radiation in service, VA is required to undertake certain development of the claim, to include (1) requesting any available records concerning the Veteran's exposure to radiation, including the Veteran's DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation), if maintained, and any other records that may contain information pertaining to the Veteran's radiation exposure in service; and (2) forwarding such records to the VA Under Secretary for Health for purposes of preparing a dose estimate, to the extent feasible, based on available methodologies. See 38 C.F.R. § 3.311(a).

If the dose estimate is greater than zero, and the evidence shows that multiple myeloma was manifest five years or more after exposure, VA must, in addition, refer the claim to the VA Under Secretary for Benefits for a determination as to whether it is at least as likely as not that the Veteran's disease resulted from radiation exposure in service. Id. § 3.311(b)(1), (b)(5), and (c). Factors to be taken into account in making that determination include the Veteran's age at the time of exposure, the Veteran's gender and pertinent family history, the time lapse between exposure and onset of the disease, the probable dose, the extent to which exposure to radiation or other carcinogens outside of service may have contributed to the development of the disease, and the relative sensitivity of the involved tissue, by ionizing radiation, of the specific pathology. Id. § 3.311(e). See also VBA Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii, Chapter 1, Section c (Sept. 8, 2009).

Pursuant to the Board's March 2012 remand, the AOJ attempted to obtain service personnel records in an effort to substantiate the Veteran's contention of in-service radiation exposure. Specifically, a September 2015 VA report shows that the Veteran's DD Form 1141 was requested. A subsequent response to this inquiry indicates that the DD Form 1141 was not a matter of record. Importantly, the Board finds it unclear whether the Veteran's DD Form 1141 was merely unavailable at the time of the request, or whether the document does not exist at all. Also, additional efforts must be made to obtain an equivalent record from the U.S. Army documenting the Veteran's occupational radiation exposure. 

The Board also observes that since no DD Form 1141 or its equivalent was located, it appears that the Veteran's records were not forwarded to the Under Secretary for preparation of a dose estimate, as required under 38 C.F.R. § 3.311(a).

Furthermore, the Board notes that the Veteran has recently asserted that during active military service in Germany, he was exposed to chemicals during training in
a field that was being sprayed and exposed to chemicals during duty at the motor pool.  Specifically, he has contended that he was exposed to chlorinated biphenyl herbicides, and other toxic substances in the motor pool.  

To date, the AOJ has not developed this issue. Therefore, in order to obtain further information regarding whether the Veteran could have been exposed to any herbicides and chemicals while in-service in Germany, the AOJ should send the Veteran a request for the approximate date and location of his alleged exposure. See Veterans Benefits Administration Adjudication Procedures Manual (M21-1 MR), IV, ii, 2, C, 10, o.  Also, a finding should be made as to whether the Veteran's duty and training in Europe was likely to expose him to any ionizing radiation.  If it is determined that a DD Form 1141 was not made due to no exposure, that should be set out.

Then, following the procedures outlined in the M21-1 MR, as appropriate contact the U.S. Army and Joint Services Records Research Center (JSRRC), Department of Defense, or other organization, as necessary, in order to determine whether herbicides were present in Germany, as alleged by the Veteran. If there is insufficient information to verify exposure to herbicides, the AOJ must issue a formal finding outlining the steps taken to assist the Veteran in this matter. See Id.

Accordingly, the case is REMANDED for the following action:

1. Appellant should be requested to supply as many details as possible as to the claimed radiation exposure, and/or herbicide or toxic chemical exposure, to include approximate dates and locations. A copy of the correspondence from VA to the Veteran must be associated with the claims file. The responses received must be associated with the claims file. 

2. Make efforts to obtain from the service department a complete copy of the Veteran's service personnel record, any pertinent DD Form(s) 1141, and any other available records concerning his claimed in-service exposure to radiation. Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile. 38 C.F.R. § 3.159(c)(2). The evidence obtained, if any, must be associated with the claims file. A formal finding from the U.S. Army and/or AOJ must then be made as to whether there is any evidence of any ionizing radiation exposure.

3. After the foregoing development has been completed, if and only if it is indicated, forward the claims file to the VA Under Secretary for Health to obtain a radiation dosage estimate for the Veteran, to the extent feasible, based on available methodologies, taking into account the Veteran's allegations of in-service exposure (including his belief that he may have been exposed to ionizing radiation during gas chamber exercises and/or while working in the motor pool) and the dental and chest X-rays he underwent in service. The response received must be associated with the claims file. 

4. If the Under Secretary for Health determines that the Veteran had any exposure to ionizing radiation (i.e., more than zero rems), forward the claims file to the Under Secretary for Benefits for review under 38 C.F.R. § 3.311(c), for purposes of obtaining an opinion as to whether it is at least as likely as not that the Veteran's multiple myeloma can be attributed to in-service exposure to radiation. See Wandel v. West, 11 Vet. App. 200, 205   (1998). The response received must be associated with the claims file.

5. Send to the Veteran and his representative a letter requesting that he provide additional, more specific information regarding the date and location of his alleged exposure to herbicides in service. After the Veteran has been afforded 30 days to respond, follow the guidelines outlined in M21-1 MR, IV, ii, 2, C, 10, o, by contacting the Department of Defense, JSRRC, or any other appropriate organization in order to attempt to verify the Veteran's claimed exposure to herbicides. 

If there is insufficient information to verify exposure to herbicides, the AOJ must issue a formal finding outlining the steps taken to assist the Veteran. The Veteran should be notified of VA's inability to verify his exposure to herbicides in service.

6. After the development requested above has been completed, the AOJ should review all reports to ensure that each is in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures at once. 

7. After completing any additional development deemed necessary, readjudicate the claim. If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




